Citation Nr: 0522700	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-30 543	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 1983 rating decision that denied service connection 
for squamous cell carcinoma of the distal esophagus.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from August 1960 to August 
1980, including a tour in Vietnam.  He died in March 1999.  
The appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from a November 2002 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

In June 2005, to support her claim, the appellant testified 
at a videoconference hearing chaired by the undersigned 
Veterans Law Judge (VLJ) of the Board.  A transcript of the 
proceeding is of record.  At that hearing, she submitted 
additional evidence and waived her right to have it initially 
considered by the RO.  38 C.F.R. § 20.1304 (2004).


FINDING OF FACT

The appellant, the veteran's widow, has no legal status to 
revise the February 1983 rating action - including on the 
basis of CUE.


CONCLUSION OF LAW

The appellant, the veteran's widow, has no standing to revise 
the February 1983 rating action that denied service 
connection for squamous cell carcinoma of the distal 
esophagus.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2004); and Haines v. West, 154 F.3d 1298 (Fed. Cir. 
1998), cert. denied, 526 U.S. 1016, 119 S.Ct. 1249, 143 L. 
Ed. 2d 347 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

As already alluded to, the veteran died in March 1999 at age 
60 due to or as a consequence of metastatic adenocarcinoma of 
the esophagus.  Pulmonary thromb[o]embolism and malignant 
pleural effusion were other significant conditions 
contributing to his death.  At the time of death, service 
connection was in effect for a hiatal hernia, rated as 10 
percent disabling, and for bilateral hearing loss and 
hemorrhoids, each rated at the noncompensable level.  A 
December 2001 Board decision granted service connection for 
the cause of the veteran's death.  The appellant is the 
veteran's widow.  She has been receiving Dependency and 
Indemnity Compensation (DIC) benefits, effectively since 
April 1, 1999, the first full month after the veteran's 
death.

In statements and testimony during her hearing, the appellant 
notes the veteran had established service connection for a 
hiatal hernia during his lifetime.  She also notes that, 
prior to rendering a decision on the claim of service 
connection for the cause of his death, the Board requested an 
opinion of a Veterans Health Administration (VHA) medical 
specialist.  The VHA medical specialist indicated that 
individuals having gastroesophageal reflux disease, and a 
hiatal hernia, were at an increased risk of developing 
Barrett's esophagus.  The VHA medical specialist reported 
that individuals diagnosed as having Barrett's esophagus were 
30 to 125 times more likely to develop esophageal carcinoma.  
Further, the Board noted that the veteran was diagnosed as 
having Barrett's esophagus.  And as his death certificate 
identified the cause of his death as metastatic 
adenocarcinoma of the esophagus, and bearing in mind that 
service connection was in effect for a hiatal hernia and that 
his service medical records showed he was treated for reflux 
esophagitis, service connection for the cause of his death 
was warranted and, thus, granted.



The appellant maintains that, if the RO had obtained a 
similar medical opinion prior to the February 1983 rating 
action, the veteran would have been granted service 
connection for squamous cell carcinoma of the distal 
esophagus in 1983.  She essentially contends that this 
failure to obtain such opinion in 1983 constitutes CUE in the 
February 1983 rating action.  Therefore, according to her, 
she is entitled to any "retroactive" benefits resulting 
from the grant of service connection that would have ensued 
if the RO had obtained a medical opinion.  However, a 
survivor, even as an heir to the veteran's estate, has no 
legal standing to request review of a decision affecting the 
disability benefits of a veteran on the ground of CUE as the 
survivor was not the disability benefits claimant.  Haines v. 
West, 154 F.3d 1298 (Fed. Cir. 1998), cert. denied, 526 U.S. 
1016, 119 S.Ct. 1249, 143 L. Ed. 2d 347 (1999).

Instead, Congress has established a procedure whereby a 
statutorily limited amount of "accrued benefits" due to the 
deceased veteran during his or her lifetime could be 
recovered by designated individuals.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998) (for a surviving spouse to 
be entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision"); see also 38 U.S.C.A. § 5121 (Wast 2002).  At his 
death, the veteran was not entitled to any additional 
compensation due and unpaid on the basis of any existing 
rating action.  Moreover, at his death there was no 
outstanding claim.



As the appellant has no legal standing to revise the February 
1983 rating action - including on the basis of CUE, there can 
be no reasonable possibility of substantiating this claim.  
And this, in turn, means VA is under no obligation to provide 
VCAA notice.  See VAOPGCPREC 5-2004 (June 23, 2004).  
Moreover, it has been expressly held that the VCAA is not 
applicable in motions to revise prior rating actions on the 
basis of alleged CUE.  38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R.§ 3.105(a) (2004), Parker v. Principi, 15 Vet. App. 
407, 412 (2002) (holding that the VCAA is not applicable to 
CUE matter) (citing Livesay v. Principi, 15 Vet. App. 165, 
178 - 79 (2001) (en banc)).  Further, even if the motion to 
revise the February 1983 rating action that denied service 
connection for squamous cell carcinoma of the distal 
esophagus was to be adjudicated on the merits, the evidence 
considered would be limited to the evidence on file at the 
time of that rating action (i.e., in 1983) - not any 
additional evidence submitted during the years since, long 
after the fact.  See Daniels v. Gober, 10 Vet. App. 474, 479-
80 (1997), citing Venturella v. Gober, 10 Vet. App. 340 
(1997).

It also deserves mentioning that the appellant's arguments in 
her current appeal are tantamount to saying VA (and the RO, 
in particular) failed in its duty to assist the veteran in 
developing his claim in 1983 - by requesting a medical 
opinion that would have shown he was entitled to service 
connection for the esophageal cancer.  But the Court has 
expressly held, time and time again, that a mere failure in 
the duty to assist (such as by not requesting an examination 
or obtaining a medical opinion) is insufficient grounds for 
concluding the RO committed CUE.  See, e.g., Damrel v. Brown, 
6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 
(1992); Daniels v. Gober, 10 Vet. App. 474 (1997).  So even 
if the Board were to assume, for the sake of argument, that 
the RO should have assisted the veteran with his claim in 
1983 by obtaining a medical nexus opinion, as the appellant 
is alleging, this still would not amount to CUE.  Therefore, 
her claim would have to be denied, regardless, even if she 
had legal standing - which, as indicated, she does not.


ORDER

The claim of CUE in the February 1983 rating decision that 
denied service connection for squamous cell carcinoma of the 
distal esophagus is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


